          Case 3:19-cv-00759-JFS Document 18 Filed 08/06/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARY A. KNECHT,                            :
                                           :
             Plaintiff,                    :     No. 3:19-cv-00759
                                           :
     v.                                    :     (SAPORITO, M.J.)
                                           :
ANDREW SAUL,1                              :
Commissioner of                            :
Social Security,                           :
                                           :
             Defendant.                    :

                                   ORDER

     AND NOW, this 6th day of August, 2020, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.

                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
Dated: August 6, 2020                      United States Magistrate Judge

1 Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C.
§ 405(g)(action survives regardless of any change in the person occupying
the office of Commissioner of Social Security). The caption in this case is
amended to reflect this change.
Case 3:19-cv-00759-JFS Document 18 Filed 08/06/20 Page 2 of 2




                            -2-
